EXHIBIT TALEO CORPORATION MICHAEL P. GREGOIRE EMPLOYMENT AGREEMENT This Agreement is entered into as of January 1, 2010 (the “Effective Date”) by and between Taleo Corporation (the “Company”) and Michael P. Gregoire (“Executive”). 1.Duties and Scope of Employment. (a)Positions and Duties.As of the Effective Date, Executive will serve as the Company’s President and Chief Executive Officer.Executive will render such business and professional services in the performance of his duties, consistent with Executive’s position as the most senior executive officer within the Company, as will reasonably be assigned to him by the Company’s Board of Directors (the “Board”).The period of Executive’s employment under this Agreement is referred to herein as the “Employment Term.”The Executive’s services shall be performed at the Company’s corporate headquarters in Dublin, California. (b)Board Membership.Executive was appointed to serve as a member of the Board prior to the Effective Date.During the Employment Term, at each annual meeting of the Company’s stockholders at which Executive’s term as a member of the Board has otherwise expired, the Company will nominate Executive to serve as a member of the Board.Executive’s service as a member of the Board will be subject to any required stockholder approval.Upon the termination of Executive’s employment for any reason, unless otherwise requested by the Board and agreed to by the Executive, Executive will be deemed to have resigned from the Board (and any boards of subsidiaries) voluntarily, without any further required action by Executive, as of the end of Executive’s employment and Executive, at the Board’s request, will execute any reasonable documents necessary to reflect such resignation. (c)Obligations.During the Employment Term, Executive will devote Executive’s full business efforts and time to the Company but the Executive may serve on up to two other boards of directors, subject to the Board’s reasonable determination that such service does not conflict with his obligations to the Company.For the duration of the Employment Term, Executive agrees not to actively engage in any other employment, occupation, or consulting activity for any direct or indirect remuneration without the prior approval of the Board; provided, however, that Executive may, without the approval of the Board, serve in any capacity with any civic, educational, or charitable organization, provided such services do not interfere with Executive’s obligations to Company. 2.At-Will Employment.Executive and the Company agree that Executive’s employment with the Company constitutes “at-will” employment.Executive and the Company acknowledge that this employment relationship may be terminated at any time, upon written notice to the other party, with or without good cause or for any or no cause, at the option either of the Company or Executive.However, as described in this Agreement, Executive may be entitled to severance benefits depending upon the circumstances of Executive’s termination of employment.Upon the termination of Executive’s employment with the Company for any reason, Executive will 3.be entitled to payment on his termination date of all accrued but unpaid salary, vacation, any earned bonuses, expense reimbursements, and other benefits due to Executive through his termination date under any Company-provided or paid plans, policies, and arrangements. 4.Term of Agreement.This Agreement will have a term of four (4) years commencing on the Effective Date and shall automatically terminate on the fourth (4th) anniversary of the Effective Date unless otherwise extended by the Company and the Executive in accordance with the Company’s applicable compensation and governance practices.On or about the third (3rd) anniversary of the Effective Date, the Compensation Committee of the Board (the “Committee”) will review the Agreement in good faith and make a recommendation to the Board as to whether to extend and/or renew the Agreement in accordance with the Company’s then applicable compensation and governance practices.The Board will shortly thereafter act on the Committee’s recommendations and communicate its decision to the Executive.Notwithstanding the foregoing, if the Board is engaged in discussions at the time this Agreement would otherwise expire pursuant to this Section 3, which might reasonably result in the Company undergoing a Change in Control, the term of this Agreement will be automatically extended by eighteen (18) months from the original expiration date. 5.Compensation. (a)Base Salary.As of the Effective Date, the Company will pay Executive an annual salary of $500,000.00 as compensation for his services (the “Base Salary”).The Base Salary will be paid periodically in accordance with the Company’s normal payroll practices (but no less frequently than once per month) and be subject to the usual, required withholding.Executive’s salary will be subject to annual review, and adjustments will be made based upon the Company’s standard practices or the discretion of the Board.Adjustments to Base Salary shall be incorporated into this Agreement upon the effective date of the adjusted Base Salary. (b)Annual Bonus.As of the Effective Date, Executive’s annual target bonus will be one hundred and ten percent (110%) of Base Salary (“Target Bonus”).Executive’s annual bonus will be determined based upon achievement of performance goals approved by the Board.Executive will have the opportunity to discuss the nature of such performance goals with the Board prior to such performance goals being approved by the Board.Bonuses, if any, will accrue and become payable in accordance with the Committee’s standard practices for paying executive incentive compensation; provided, however, Executive’s actual bonus earned for any fiscal year will be paid within 45 days following the end of the Company’s fiscal year.Executive’s Target Bonus will be subject to annual review, and adjustments will be made based upon the Company’s standard practices or the discretion of the Board.Adjustments to Target Bonus shall be incorporated into this Agreement upon the effective date of the adjusted Target Bonus. (c)Long-Term Incentives.During the Employment Term, Executive will be eligible to receive long-term equity grants in amounts, with terms and conditions, and at such times as determined in the sole and absolute discretion of the Committee. (d)Employee Benefits.During the Employment Term, Executive will be eligible to participate in accordance with the terms of all Company employee benefit plans, policies, and arrangements that are applicable to other senior executives of the Company, as such plans, policies, and arrangements may exist from time to time.Executive will be entitled to 4 weeks of paid annual vacation. 6.Expenses.The Company will reimburse Executive for reasonable travel, entertainment, and other expenses incurred by Executive in the furtherance of the performance of Executive’s duties hereunder, in accordance with the Company’s expense reimbursement policy as in effect from time to time; provided, however, that any taxable expense reimbursements shall be structured to comply with (or be exempt from) Section 409A of the Internal Revenue Code of 1986, as amended ("Section 409A"). 7.Severance. (a)Termination Without Cause or Resignation for Good Reason.If Executive’s employment is terminated by the Company without Cause or by Executive for Good Reason, then, subject to Section 8, Executive will receive: (i) for any bonus period partially completed at the time Executive’s employment is terminated, a lump-sum equal to the daily pro-rated amount of Executive’s then current quarterly bonus (if any) and annual bonus; (ii) a lump-sum payment equal to one hundred and fifty percent (150%) of Executive’s then annual Base Salary, (iii) Executive will receive reimbursement for any applicable premiums Executive pays, for a period of eighteen (18) months, or if earlier, until Executive is eligible for similar benefits from another employer, if the Executive or any of his dependents is eligible for and elects COBRA continuation coverage (as described in Section 4980B of the Internal Revenue Code of 1986, as amended (the “Code”) under the Company’s health insurance plan; (iv) a post-termination exercise period for Executive’s stock options of twelve (12) months (but in no event later than the earlier of the expiration of the term of the applicable stock option or the tenth (10th) anniversary of the date of grant of the applicable option), and (v) immediate vesting and, if applicable, settlement (except to the extent required to avoid taxation under Section 409A) of all unvested Company equity awards (including without limitation, any stock options, stock appreciation rights, restricted stock awards, restricted stock units, performance shares or performance units) (with any such compensatory equity awards being collectively referred to herein as “Compensatory Equity”) that (A) if such Compensatory Equity would have become vested based solely upon a time-based vesting schedule, would have vested had Executive otherwise remained an employee for the eighteen (18) month period commencing on his termination date, or (B) if such Compensatory Equity was either entirely or partially subject to a performance-based vesting schedule for which the relevant performace target could have been attained during the eighteen (18) month period commencing on his termination date, unless otherwise provided in the applicable Compensatory Equity award agreement, would have vested as if one hundred percent (100%) of the target performance-goals had been obtained.Upon (x) a Change of Control, and (y) if Executive’s employment is terminated by the Company without Cause or by Executive for Good Reason within sixty (60) days before or eighteen (18) months following such Change of Control, then, subject to Section 8 and in lieu of the payments and accelerated vesting rights set forth in Sections 7(a)(ii) and 7(a)(v) above, Executive will receive (A) a lump-sum payment equal to one hundred and fifty percent (150%) of Executive’s then annual Base Salary plus (b)one hundred fifty percent (150%) of Executive’s then current annual Target Bonus amount for the year of termination, and (B) immediate vesting and, if applicable, settlement (except to the extent required to avoid taxation under Section 409A) with respect to all unvested Compensatory Equity that are then held by Executive (with any Compensatory Equity which was either entirely or partially subject to a performance-based vesting schedule, becoming vested, unless otherwise provided in the applicable Compensatory Equity award agreement, based upon a deemed achievement of one hundred percent (100%) of the target performance-goals).Subject to Section 7(a)(iv) above, Executive’s vested stock options and/or stock appreciation rights will remain exercisable in accordance with the terms of the applicable Company stock plan and corresponding award agreements and thereafter will expire to the extent not exercised.In the event any accelerated vesting of restricted stock units, performance shares or performance units that are subject to (and not exempt from Section 409A) occurs pursuant to this Section 7(a), the settlement of such awards and issuance of the underlying shares will be subject to any required six (6) month delay pursuant to Section 24, and all payment will be paid less any applicable tax withholding amounts and other lawful and required deductions. (c)Limitation on Payments.In the event that the severance and other benefits provided for in this Agreement or otherwise payable to Executive (i) constitute “parachute payments” within the meaning of Section 280G of the Code and (ii) but for this Section 7(b), would be subject to the excise tax imposed by Section 4999 of the Code, then Executive’s severance and other benefits provided for in this Agreement or otherwise payable to the Executive will be either: (i)delivered in full, or (ii)delivered as to such lesser extent which would result in no portion of such severance or other benefits being subject to excise tax under Section 4999 of the Code, whichever of the foregoing amounts, taking into account the applicable federal, state and local income taxes and the excise tax imposed by Section 4999, results in the receipt by Executive on an after-tax basis, of the greatest amount of severance or other benefits, notwithstanding that all or some portion of such severance or other benefits may be taxable under Section 4999 of the Code. Any reduction in payments and/or benefits required by this Section 7(b) shall occur in the following order: (1) reduction of vesting acceleration of "out-of-the-money" stock options or stock appreciation rights, (2) reduction of cash payments; (3) reduction of non-cash/non-Compensatory Equity benefits paid or provided to Executive and (4) reduction of vesting acceleration of Compensatory Equity (other than "out-of-the-money" stock options or stock appreciation rights); and, in the event items described in (2) or (3) are to be reduced, reduction shall occur in reverse chronological order such that the payment or benefit owed on the latest date following the occurrence of the event triggering the excise tax will be the first payment to be reduced (with reductions made pro-rata in the event payments are owed atthe sametime)In the event that acceleration of vesting of Compensatory Equity is to be reduced, such acceleration of vesting shall be cancelled in a manner such as to obtain the best economic benefit forExecutive (with reductions made pro-rata if economically equivalent), as determined by the accounting firm described below. In no event will Executive exercise any discretion with respect to the ordering of any reduction of payments or benefits pursuant to this Section 7(b). The accounting firm engaged by the Company for general audit purposes as of the day prior to the effective date of the Change of Control shall perform the foregoing calculations.If the accounting firm so engaged by the Company is also serving as accountant or auditor for the individual, entity or group which will control the Company upon the occurrence of a Change of Control, the Company shall appoint a nationally recognized accounting firm other than the accounting firm engaged by the Company for general audit purposes to make the determinations required hereunder.The Company shall bear all expenses with respect to the determinations by such accounting firm required to be made hereunder. The accounting firm engaged to make the determinations hereunder shall provide its calculations, together with detailed supporting documentation, to the Company and Executive within thirty calendar days after the date on which such accounting firm has been engaged to make such determinations or such other time as requested by the Company or Executive.If the accounting firm determines that no excise tax under Section 4999 of the Code is payable with respect to a Payment, it shall furnish the Company and Executive with an opinion reasonably acceptable to Executive that no such excise tax under Section 4999 of the Code will be imposed with respect to such Payment.Any good faith determinations of the accounting firm made hereunder shall be final, binding, and conclusive upon the Company and Executive. (d)Voluntary Termination without Good Reason; Termination for Cause.If Executive’s employment with the Company terminates voluntarily by Executive without Good Reason or is terminated for Cause by the Company, then (i)all further vesting of Executive’s Compensatory Equity will terminate immediately, (ii)all payments of compensation by the Company to Executive hereunder will terminate immediately (except as to amounts already earned), (iii)Executive will be paid all accrued but unpaid salary, vacation, any earned bonuses, expense reimbursements and other benefits due to Executive through his termination date under any Company-provided or paid plans, policies, and arrangements, and (iv)Executive will be eligible for severance benefits only in accordance with the Company’s then established policies and practices. (e)Termination due to Death or Disability.If Executive’s employment terminates by reason of death or Disability, then (i)Executive will be entitled to receive benefits only in accordance with the Company’s then applicable plans, policies, and arrangements, and (ii) Executive’s outstanding Compensatory Equity awards will terminate in accordance with the terms and conditions of the applicable award agreement(s). (f)Sole Right to Severance.This Agreement is intended to represent Executive’s sole entitlement to severance payments and benefits in connection with the termination of his employment.To the extent Executive receives severance or similar payments and/or benefits under any other Company plan, program, agreement, policy, practice, or the like, severance payments and benefits due to Executive under this Agreement will be correspondingly reduced (and vice-versa) but only to the extent that such reduction can be accomplished without triggering taxation of the Executive under Section 409A. (g)Conditions to Receipt of Severance; No Duty to Mitigate. (h)Separation Agreement and Release of Claims.The receipt of any severance pursuant to this Agreement will be subject to Executive signing and not revoking a separation agreement and release of claims (the “Release”) in a form reasonably acceptable to the Company which becomes effective within sixty (60) days following Executive’s separation from service, within the meaning of Section 409A (such deadline, the “Release Deadline”).The Release will provide (among other things) that Executive will not disparage the Company, its directors, or its executive officers for 12 months following the date of termination and the Company will instruct its officers and directors not to disparage the Executive.No severance pursuant to this Agreement will be paid or provided until the Release becomes effective. (i)No Duty to Mitigate.Executive will not be required to mitigate the amount of any payment contemplated by this Agreement, nor will any earnings that Executive may receive from any other source reduce any such payment. (j)No-Inducement.In the event of a termination of Executive’s employment that otherwise would entitle Executive to the receipt of severance and other benefits pursuant to Section 7.Executive agrees that as a condition to receipt of such severance, during the 12-month period following termination of employment, Executive, directly or indirectly, whether as employee, owner, sole proprietor, partner, director, founder or otherwise, will not, solicit, induce, or influence any person to modify their employment or consulting relationship with the Company (the “No-Inducement”).If Executive breaches the No-Inducement, all payments and benefits to which Executive otherwise may be entitled pursuant to Section 7 will cease immediately. 8.Definitions. (a)Cause.For purposes of this Agreement, “Cause” means (i)Executive’s conviction of, or plea of nolo contendere to, a felony, (ii)Executive’s repeated failure to follow lawful, reasonable instructions of the Board, (iv)Executive’s violation or breach of any fiduciary or contractual duty to the Company which results in material damage to the Company or its business; provided that if any of the foregoing events is capable of being cured, the Company will provide written notice to Executive describing the nature of such event and Executive will thereafter have 30 days to cure such event (including the opportunity to present his case to the full Board with the assistance of his own counsel).The foregoing shall not be deemed an exclusive list of all acts or omissions that the Company may consider as grounds for the termination of Executive’s employment, but it is an exclusive list of the acts or omissions that shall be considered “Cause” for the termination of Executive’s employment by the Company.Executive shall continue to receive the compensation and benefits provided by this Agreement during the 30 day period after he receives the written notice of the Company’s intention to terminate his employment for Cause. (b)Change of
